Citation Nr: 1634965	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left shoulder bursitis with post-operative degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Air Force from July 1962 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied the Veteran's claim for an increased rating for service-connected left shoulder disability.  The Veteran timely appealed.

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a hearing in April 2014.  A transcript of the hearing is in the claims folder.  


FINDING OF FACT

The Veteran's left shoulder disability is manifest by pain and limitation of motion midway between the side and shoulder level; limitation of motion to 25 degrees from the side is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. 

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the duty to notify was fulfilled in a letter from the RO dated September 2009.  
Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in September 2009 and November 2010.  In June 2014, the Board remanded the appeal to the AOJ, with instructions to provide the Veteran with another VA examination.  See Board Remand dated June 18, 2014.  The Veteran was provided a VA examination in September 2014.  As discussed in further detail below, all VA examinations of record include clinical findings, diagnoses, and diagnostic testing, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the RO substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the Board finds that staged ratings are not warranted.  

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's left shoulder disability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

The Veteran filed an increased rating claim in August 2009.  During the appeal period, the Veteran received a temporary total evaluation under the provision of 38 C.F.R. § 4.29 from May 24, 2013 to June 30, 2013 and a 20 percent rating thereafter.  The Board will not address this period as the Veteran was already in receipt of a 100 percent evaluation.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the VA examinations confirm the presence of degenerative joint disease of the left shoulder.  Here the Board will address the Veteran's disability evaluation on the basis of limitation of motion.

Under Diagnostic Code 5201 the major shoulder is rated as follows: limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating; motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating; and motion limited to 25 degrees or less from the side is rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

As mentioned above, the Veteran's left shoulder disability is evaluated as traumatic arthritis, under Diagnostic Code 5010, with limitation of arm motion under Diagnostic Code 5201 as the residual condition.  38 C.F.R. § 4.71a.  Significantly, Diagnostic Code 5201 provides a different criteria for the major (dominant) and minor (non-dominant) extremities.  Pursuant to VA regulation, only one extremity is considered dominant, which will be determined by the evidence of record or by VA testing.  38 U.S.C.A. § 4.69.  As such, in evaluating an upper extremity disability, it is necessary to distinguish between the predominant, or major, upper extremity and the minor upper extremity, as such distinction may affect the criteria for a particular level of impairment.  Id.  Here, the evidence of record demonstrates that the Veteran is right handed; thus his left shoulder disability will be evaluated as a minor joint.  

Early in the appeal period, the Veteran's VA treatment records demonstrate the Veteran's reports of continuous left shoulder pain and stiffness.  The Veteran's symptoms worsened with overhead motion, sleeping on the left side, and driving.  The Veteran periodically received cortisone injections to alleviate his pain.  See VA Treatment Records dated September 8, 2009, August 27, 2009, and September 2, 2009; Statement in Support of Claim dated August 27, 2009.

In September 2009, the Veteran was afforded a VA examination in relation to his claim.  At that time, the Veteran reported that due to his left shoulder pain, he was unable to sleep on his side and had difficulty with dressing, exercise, housework, and sports.  There was no swelling or locking.  The Veteran rated his pain as 10 out of 10 in the morning, and 6 out of 10 by evening.  He also indicated that he missed about 7 or 8 days of work during the year due to his shoulder pain.  Range of motion testing revealed flexion of 0 to 90 degrees, with pain beginning at 50 degrees; abduction was 0 to 90 degrees.  The examiner noted that due to increased pain with three movements, there was a 10 degree loss in abduction.  Strength below shoulder level was 5 out of 5, while strength above shoulder level was 3 out of 5.  See VA Examination dated September 25, 2009.

The Veteran was afforded a second VA examination in November 2010.  At that time, the Veteran reported constant shoulder pain, rated 7 out of 10 at best, 10 out of 10 at worst.  The Veteran also reported that while stiffness was present, there was no locking, instability, or swelling.  However, due to left shoulder pain, the Veteran had difficulty dressing and undressing.  He also noted that he was able to drive, but was unable to hold onto the steering wheel with his left upper extremity for longer than 20 minutes.  He was able to lift 10 pounds with his left limb from waist to shoulder level, but no longer played golf; at that time, the Veteran did not use an assistive device for his left upper extremity.  The Veteran also stated that he did not miss work due to his left shoulder disability in the past year.

Upon examination, the Veteran's flexion range of motion measured at 60 degrees, with pain at 35 degrees; extension was 35 degrees, while abduction was 60 degrees with pain at 50.  The Veteran was able to use his right arm to force his left arm up to 90 degrees, but it was very uncomfortable.  See VA Examination dated November 29, 2010.

After left shoulder surgery in May 2013, the Veteran attended physical therapy, where his active and passive forward flexion ranges of motion varied from 45 degrees to 150 degrees.  See VA Treatment Records dated July 25, 2012, March 29, 2013, July 12, 2013, September 16, 2013, November 15, 2013 and August 18, 2014.

Most recently, the Veteran was afforded a VA examination in September 2014.  The Veteran rated his pain at 5 out of 10 at best, and 10 out of 10 at worst; his pain was resolved with repositioning while laying down, heat, and massage.  The Veteran was able to lift and carry 30 pounds across the room and did not use any assistive devices.  Range of motion testing resulted in flexion measuring at 100 degrees and abduction measuring at 70 degrees.  The Veteran was able to perform repetitive testing with three repetitions with no additional limitation in range of motion.  The functional impairment of the Veteran's shoulder disability was noted as less movement than normal and more pain on movement.

Upon examination, guarding was present, preventing the Veteran from performing the specific tests for rotator cuff conditions.  The examiner noted that while ankylosis was not present, mechanical symptoms, such as clicking or catching were present; there were also frequent episodes of recurrent dislocation.  See VA Examination dated September 16, 2014.

Upon review of the record, the Board finds that a rating of 20 degrees, but no more, is warranted for the left shoulder disability for the entire appeal period.  In so finding, the Board has considered the lay statements and testimony of the Veteran and his wife.  The Veteran testified at his Board hearing that his disability impedes him from doing certain chores around the house, such as painting, yard work, and changing lightbulbs.  He also testified that he was no longer able to do manual labor and had to take leave from his part time job three times in the past year due to his shoulder disability.  The Board finds that as lay witnesses, the Veteran and his wife are certainly competent to describe the symptoms of his service-connected disability.  Moreover, there is nothing in the record to call into question the credibility of such statements.  However, the Board is bound by the explicit criteria stated in the Rating Code. 

The Board notes that several times during the period, the motion of the left shoulder was limited to midway between the side and shoulder.  During the 2009 VA examination, the range of motion testing revealed 90 degrees in flexion and abduction, with a 10 degree loss in abduction.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, supra (1995).  Subsequently, testing revealed range of motion limited to less than 90 degrees (shoulder level) in flexion and/or abduction.  See VA Examinations dated November 29, 2010 and September 16, 2014.  

Given this evidence, an evaluation of 20 percent is warranted.  As the Veteran's left shoulder is a minor joint, and the evidence of record demonstrates limitation of motion midway between the side and shoulder level, a 20 percent rating is warranted.  As the evidence does not demonstrate limitation of motion to 25 degrees from the side; thus a higher rating under Diagnostic Code 5201 is not warranted.  In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40  and 4.59 and DeLuca.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  The September 2009 VA examiner specifically addressed the extent of the additional limitation due to such functional factors and determined that such would result in an additional 10 degree loss of abduction.  This level of impairment is consistent with the 20 percent evaluation assigned.  The November 2010 examination report notes that there was no change in either active or passive range of motion following repetitive testing against resistance with no additional loss or range of motion of the left shoulder due to painful motion, weakness, impaired endurance, incoordination, or instability.  While the September 2014 examination report notes that the Veteran had less movement than normal and pain on movement following repetitive use, the recorded ranges of motion after repetitive motion testing do not reveal limitation of motion to 25 degrees from the side.  As such, the VA examination during this period provided sufficient information to properly evaluate the Veteran's right shoulder disability and there was no evidence before or after the Veteran's surgery and convalescence period that pain limited function to the extent to warrant a higher disability rating. Id.  

The Board also considered an increased rating under Diagnostic Code 5202.  However, there is no evidence of fibrous union of the humerus or the functional equivalent thereof.  The Board also finds that a higher rating is not assignable under any other potentially applicable alternative diagnostic code.  First, the evidence confirms that the Veteran does not have ankylosis, which would warrant consideration under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  Also, under Diagnostic Code 5203, for the major and minor arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5203.  The evidence shows that the Veteran does not have any clavicle or scapula impairment.

For all the forgoing reasons, the Board finds that the pertinent evidence of record shows that the Veteran's disability picture of his left shoulder more closely approximates a 20 percent disability evaluation for the appeal period under Diagnostic Code 5201.  

Extraschedular Consideration

The Board has also considered whether the Veteran's left shoulder disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

In this case, the evidence does not show that the Veteran's left shoulder disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  The Veteran's complaints of recurrent dislocation, pain, guarding, and limitation of motion are all considered in the criteria for the 20 percent evaluation assigned under Diagnostic Code 5201.  

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his left shoulder disability, the Board finds that referral to the  Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 111.  The Board finds that the symptoms associated with the Veteran's left shoulder disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  Id. at 115-16.



ORDER

A rating in excess of 20 percent evaluation for service connected left shoulder bursitis with post-operative degenerative joint disease.is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


